United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40644
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RAFAEL AGUILAR-DELGADO,
also known as Lieonel Villagomez,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:03-CR-818-ALL
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Rafael Aguilar-Delgado (“Aguilar”) challenges the 46-month

sentence imposed on resentencing for his guilty-plea conviction

of illegal reentry, in violation of 8 U.S.C. § 1326.      He argues

that the district court erred in imposing as a special condition

of supervised release that he cooperate in the collection of a

DNA sample.    This claim is not ripe for review.    See United

States v. Riascos-Cuenu, ___ F.3d ___, No. 05-20037, 2005 WL
2660032 at *1-2 (5th Cir. Oct. 18, 2005).      Accordingly, this

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40644
                               -2-

portion of the appeal is dismissed for lack of jurisdiction.

However, the case is remanded for the limited purpose of

conforming the judgment to the oral pronouncement that, as a

special condition of supervised release, Aguilar cooperate in the

collection of a DNA sample.

     Aguilar also argues that the sentencing provisions of 8

U.S.C. § 1326(b) are unconstitutional.    This claim was decided

adversely to him in his original appeal, and the previous

determinations of this court stand as the law of the case.     See

United States v. Becerra, 155 F.3d 740, 752-53 (5th Cir. 1998).

     AFFIRMED; DISMISSED IN PART FOR LACK OF JURISDICTION;

LIMITED REMAND TO CORRECT THE JUDGMENT.